Citation Nr: 0530034	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-28 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen appellant's service connection claim for the cause of 
the veteran's death.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found new and material evidence had been 
submitted to reopen the appellant's claim for service 
connection for the cause of the veteran's death, but denied 
the claim on the merits.  The appellant, the veteran's widow, 
subsequently initiated and perfected an appeal of this 
decision.  

In January 2004, the appellant testified before a decision 
review officer seated at the RO.  She also requested a 
hearing before a member of the Board, but subsequently 
withdrew that request prior to any such hearing being held.  

The issue of entitlement to service connection for the cause 
of the veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  In a September 1999 rating decision, the RO denied the 
appellant's claim for service connection for cause of the 
veteran's death, and she did not perfect a timely appeal of 
this determination.  

3.  The evidence submitted since the September 1999 denial of 
service connection for the cause of the veteran's death is 
neither cumulative nor redundant of evidence already 
considered, and raises a reasonable possibility of 
substantiating the claim..  


CONCLUSIONS OF LAW

1.  The September 1999 rating decision that denied service 
connection for the cause of the veteran's death is final; 
this claim may only be reopened based on the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).  

2.  Evidence submitted since the RO's September 1999 decision 
is new and material with respect to the claim for service 
connection for the cause of the veteran's death, and the 
claim for that benefit is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  By virtue 
of the Board's reopening of the appellant's claim, no 
prejudice results to her based on consideration of her appeal 
at this time.  

The appellant, the veteran's widow, seeks to reopen her 
service connection claim for the cause of the veteran's 
death.  Service connection for the cause of the veteran's 
death was originally denied by the RO in September 1999, and 
she was informed that same month.  The veteran did not 
initiate an appeal of this decision in a timely manner, and 
it became final.  38 U.S.C.A. § 7105(c) (West 2002).  

The Board notes that in the RO's July 2003 rating decision, 
it found new and material evidence had been submitted to 
reopen the appellant's claim.  Nevertheless, the Board must 
address the issue of new and material evidence in the first 
instance because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

At the time the appellant was most recently denied service 
connection for the cause of the veteran's death, the RO found 
no evidence of a nexus between the veteran's military service 
and his fatal carcinoma.  For the reasons to be discussed 
below, evidence submitted since that September 1999 rating 
decision is new and material, and her service connection 
claim must be reopened.  

In developing the appellant's application to reopen her 
claim, VA has received a March 2004 medical opinion statement 
from H.A.D., M.D., who treated the veteran at the time of his 
death.  According to this statement, "it is almost a 
certainty that [the veteran's] exposure to [herbicides] in 
Vietnam was the cause of this tumor."  This opinion was 
rendered by a competent physician who personally treated the 
veteran.  The Board notes first that this medical report is 
new, in that it was not of record at the time of the most 
recent September 1999 RO denial.  Additionally, it is not 
cumulative and redundant of evidence already of record, as it 
suggests a medical nexus between an incident of his military 
service and his cause of death.  No such evidence was of 
record at the time of the 1999 denial.  Next, because this 
medical report establishes a nexus between his military 
service and his cause of death, it is material, as it bears 
directly and substantially upon the specific matter under 
consideration.  Additionally, this evidence, when considered 
with the remainder of the record, raises a reasonable 
possibility of substantiating the claim at issue.  

Based on the above, the Board finds the aforementioned March 
2004 medical opinion statement to be both new and material 
evidence.  The appellant having submitted new and material 
evidence, her service connection claim for the cause of the 
veteran's death must be reopened and considered on the 
merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  


ORDER

New and material evidence having been received, the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened.  


REMAND

The appellant's claim having been reopened, it may now be 
considered on the merits.  The appellant seeks service 
connection for cause of the veteran's death.  She alleges 
that his fatal cancer was due to or the result of his Agent 
Orange exposure during military service in Vietnam.  While VA 
examiners stated in July 2003 and August 2004 that the 
veteran's cancer, diagnosed as astrocytoma, was not a form of 
soft-tissue sarcoma, for which service connection is presumed 
under 38 C.F.R. § 3.309(e), they did not discuss the 
possibility of a nexus between Agent Orange exposure and 
astrocytoma.  

In light of the medical opinion the appellant has submitted, 
regardless of whether a claimed disability is recognized as a 
presumptive disorder under 38 U.S.C.A. § 1116, an appellant 
is not precluded from presenting evidence that a claimed 
disability was due to or the result of herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)).  However, medical 
evidence of this fact is required.  Id.  In a March 2004 
written statement, H.A.D., M.D., who treated the veteran at 
the time of his death wrote "it is almost a certainty that 
[the veteran's] exposure to [herbicides] in Vietnam was the 
cause of this tumor."  However, Dr. H. did not provide a 
medical basis for this statement.  Because Dr. H.'s statement 
was incomplete, additional medical evidence is required.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  That duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion statement when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002).  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  

1.  The veteran's claims file should be 
forwarded to a VA oncologist or similar 
medical expert in cancer diagnosis and 
treatment for a medical opinion regarding 
the nature and etiology of veteran's 
cause of death.  After reviewing the 
claims file, to specifically include the 
March 2004 medical opinion statement of 
Dr. H.A.D., and the January 2004 medical 
opinion statement of Dr. R.T.F., the 
examiner should state whether the 
veteran's fatal astrocytoma is at least 
as likely as not the result of his 
herbicide exposure during military 
service in Vietnam.  A complete rationale 
should be given for all medical opinions 
and conclusions expressed.  

2.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the appellant's pending 
service connection claim for the cause of 
the veteran's death in light of the 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


